DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 4, 6, 8-10, 17-23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders (US3696054) in view of Miller (US2016/0302260) and further in view of WO-2014091161.
Saunders discloses a heating paint and method for producing comprising two conductivity additives (Example 8; carbon black and graphite; column 8, lines 3-41), a nonconductive polymer or inorganic or binder (Example 8; potassium silicate; Example 11, epoxyester; column 3, lines 66-71; column 8, lines 3-41, column 10, lines 5-39) free from carbon fibers/nanotubes (prior art does not disclose paint made of carbon fibers/nanotubes, column 3, lines 1-9; column 4, lines 39-62), a dispersion medium (water, white spirit, dispersol  T; column 8, lines 3-41; column 10, lines 5-39), other adjuvants (see other additives in examples; column 8, lines 3-14; column 10, lines 5-39), heating paint directly applied to walls by rolling, spraying, painting or brushing (column 4, lines 34-36; column 5, lines3-29), metal contact elements/bus bars along opposite edges of heating layer (column 4, lines 64-72) by means of transition elements (column 4, line 69-column 5, line 2; screws/clips).  Saunders does not disclose graphite which is synthetic in origin and a heating layer operated in the range of 5-48 V.  Miller discloses graphite which is synthetic in origin (para. 0071, 0100) and WO-2014091161 discloses a heating layer operated in the range of 5-48 V (page 2, lines 37 and 50).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included graphite which is synthetic in origin as disclosed by Miller and operating voltage in the range of 5-48 V as disclosed by WO2014091162 in the heating device of Saunders because, graphite which is synthetic in origin has a high purity and is substantially stable over a predetermined temperature range and an operating voltage in the range of 5-48 V has no dangerous effect for humans either chemically or electrically.
Claim(s) 5, 7, 11, 12, 14-16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders in view of Miller and WO2014091161 as applied to claims 4 above, and further in view of DE202014009744.
Saunders in view of Miller and WO2014091161 discloses all of the recited subject matter except a control unit and thermostat.  DE202014009744 discloses a control unit and thermostat (para. 0029, 0049; Figure 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a control unit and thermostat as disclosed by DE202014009744 in the heating device of Saunders in view of Miller and WO2014091161 because, a control unit and thermostat allow for a more uniform heating and temperature control.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4-12, 14-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and show the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/June 9, 2022							Primary Examiner, Art Unit 3761